     Case: 2:09-cr-00044-MPM-DAS Doc #: 100 Filed: 08/21/20 1 of 1 PageID #: 476




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION




UNITED STATES OF AMERICA

v.                                            CRIMINAL NO. 2:09cr44-MPM-DAS-1

LARRY DONNELL MCKNIGHT



                              ORDER SUBSTITUTING COUNSEL

        The Federal Public Defender has moved for an order substituting counsel in the above-

styled and numbered cause due to a potential conflict of interest. The Office of the Federal Public

Defender contacted John H. Daniels on August 21, 2020, who agreed to be appointed as counsel

to represent this defendant in his cause to eliminate any possibility of a conflict of interest and

John H. Daniels agreed to be substituted as counsel for the defendant.

        Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:

        The Office of the Federal Public Defender is hereby released from the obligation of the

representation of this defendant and any other responsibilities concerning the above-styled and

numbered cause and that John H. Daniels hereby substituted as counsel of record for the defendant

in this cause.

        IT IS SO ORDERED this the 21st day of August, 2020.



                                      /s/ Jane M. Virden_______________________________
                                      UNITED STATES MAGISTRATE JUDGE
